Citation Nr: 1450820	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, other than post traumatic stress disorder, (PTSD).  

2.  Entitlement to service connection for ischemic heart disease, as a result of exposure to herbicides in service.  

2.  Entitlement to service connection for diabetes mellitus, Type II, as a result of exposure to herbicides in service.

3.  Entitlement to service connection for skin cancer on head.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing has been associated with the claims folder.  

In August 2013, the Veteran, via his representative, waived the right to initial RO review of evidence received after the February 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, by a June 2012 written statement, the Veteran withdrew the issue of entitlement to service connection for an acquired psychiatric condition other than PTSD.  


2.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with any skin cancer of the head.  

3.  The Veteran did not have active service near a perimeter of the Royal Thai Air Force Base in Ubon (RTAFB), for purposes of presuming exposure to herbicide agents during such service.  

4.  The evidence does not show that the Veteran was actually exposed to Agent Orange.  

5.  The evidence does not show that the Veteran's ischemic heart disease and/or diabetes mellitus, type II manifested to a compensable degree within a year of his separation from service or until many years after service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for an acquired psychiatric condition other than PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for skin cancer of the head have not been met.  38 U.S.C.A. §§  1110 (West 2002 and Supp. 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2014).

4.  The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Acquired Psychiatric Condition Other than PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, by letter dated in June 2012, the Veteran has withdrawn his appeal with regard to his claim for service connection for an acquired psychiatric condition, since he has been granted service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this issue and the appeal is dismissed with regard to this claim.

II.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159(b)(2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the issues of entitlement to service connection for ischemic heart disease and diabetes mellitus, type II, the duty to notify was satisfied prior to the initial RO decision on these issues by way of a letter sent to the Veteran in April 2011.  Concerning his service connection claim for skin cancer of the head, the duty to notify was satisfied prior to the initial RO decision on this issue by way of a letter sent to him in August 2011.  These letters informed him of his duty and the VA's duty for obtaining evidence and provided an explanation of the evidence and information required to substantiate his service-connection claims.  The letters also informed him of degree of disability and effective date criteria.  The Veteran's claims were most recently readjudicated in a February 2012 statement of the case.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content as to the Veteran's claim.  It is not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), some of his service personnel records, and pertinent VA and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Most of his personnel records, are not on file and, according to the record, cannot be located.  A formal finding on the unavailability of complete personnel records was issued in August 2011.  The Veteran has been notified of this issue in a July 2011 letter and he has not advised VA that he has any military personnel records in his possession. 

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. Russo v. Brown, 9 Vet. App. 46 (1996). 

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the claims in this case.  There is no evidence that the Veteran has a diagnosis of skin cancer of the head, or that ischemic heart disease or diabetes mellitus, type II was present during service or for many years after his discharge.  Nor does the competent evidence indicate that the Veteran's ischemic heart disease and diabetes mellitus, type II are related to service.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

As previously acknowledged, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

III.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the reported in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain chronic disorders, including diabetes mellitus, may be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


a.  Skin Cancer on Head

The Veteran asserts that he is entitled to service connection for skin cancer of the head as a result of his active service and specifically, the result of sun exposure without the protection of a hat.  VA treatment and private treatment records show no diagnosis of skin cancer on the head.  Service treatment records do not show any complaints, treatment or diagnosis of skin cancer on the head.  Absent a current disability or symptoms, examinations for a claimed skin cancer on the head are not required.  

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a skin cancer and etiology of sun exposure, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  His opinion as to his current diagnosis and its etiology is not probative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for skin cancer of the head must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current skin cancer diagnosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

b.  Ischemic Heart Disease and Diabetes Mellitus, Type II

The Veteran seeks disability compensation in connection with his ischemic heart disease and diabetes mellitus, type II, which he claims were the result of exposure to Agent Orange while he was serving at the Ubon RTAFB in Thailand.  The Veteran testified that as an aircraft mechanic, his duties required him to work near the air base perimeter while repairing aircrafts and clearing the flight line of debris.  Additionally, the Veteran testified that his barracks were within "100 feet" of the perimeter.  

At the outset of its discussion, the Board notes that the Veteran has current diagnoses of ischemic heart disease and diabetes mellitus, type II and, thus, the threshold element of service connection is met.

Here, the Veteran is not claiming that his ischemic heart disease and diabetes mellitus, type II first manifested during service, but instead asserts that he was exposed to the herbicide Agent Orange during service, and that this exposure resulted in his current diagnoses of ischemic heart disease and diabetes mellitus, Type II.  See March 2011 Claim; Hearing Tr. at 10.

Ischemic heart disease and diabetes mellitus, type II are included among the enumerated diseases that have been presumptively linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nevertheless, this does not preclude the Veteran from establishing that either disorder had its onset due to herbicide exposure under a theory of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  To do so, however, he must first establish that he was exposed to herbicides in service.  In this regard, the Veteran can satisfy his burden to establish the "in-service injury" element in one of two ways: (1) by proving that he is entitled to the presumption of exposure to Agent Orange pursuant to 38 U.S.C.A § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii), or (2) by proving that he was actually exposed to Agent Orange during service.  38 U.S.C.A § 1116(a)(1)(A), 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  The Board will address the Veteran's claims under each of these theories.

The record does not show, nor does the Veteran assert, that he served in the Republic of Vietnam during the Vietnam Era or was otherwise present in the Republic of Vietnam as part of his travel to his unit assignment in Thailand.  Therefore, he is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

Nevertheless, the Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose service activities involved duty on or near the perimeters of Thailand military bases because there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  See May 2010 C&P Service Bulletin.  Thus, in the case of Veterans serving in Thailand during the Vietnam era, VA currently concedes in-service herbicide exposure for Air Force service personnel serving at specifically enumerated Royal Thai Air Force Bases, but only if the Veteran's served in a military occupational specialty (MOS) with significant time spent performing duties on or near the air base perimeter.  See id.  Specifically, VA will concede herbicide exposure if an Air Force Veteran served on one of the enumerated air bases as an Air Force (1) security policeman, (2) security patrol dog handler, (3) member of a security police squadron or (4) otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports or other credible evidence[.]"  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q). 

In this case, the evidence of record shows that the Veteran served at the Ubon RTAFB, which is among those listed and to which the presumption applies.  However, the credible evidence of record does not demonstrate by an equipoise standard that the Veteran served near the base perimeter as contemplated by the VA manual.  The Veteran's MOS was an aircraft mechanic.  He testified that as such he would police the flight line and surrounding areas to ensure that they were free of any objects or debris that could harm the aircraft, and that in doing so he would be near the perimeter line.  See Hearing Tr. at 4.  He further testified that his barracks were 100 feet from the perimeter.  See id. at 7.  The Board notes that he is competent to give such testimony as it is within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, the Board finds that the Veteran's barracks location and trips to the base perimeter to clear debris do not rise to the level of "serving near the air base perimeter" as contemplated by the VA manual.  

In creating a presumption of herbicide exposure for Veterans who served on Air Force bases in Thailand, the VA has specifically limited its presumption to those Veterans whose daily duties required them to consistently spend long periods of time on or near the air base perimeter where herbicides were likely used.  In creating this presumption the VA listed three MOS: security policeman, security patrol dog handler and member of a security police squadron.  Persons with these MOS spent multiple hours a day policing the air base perimeter, looking for signs of infiltration or potential places of infiltration along the perimeter fence.  In doing so they had significant personal contact with the areas in which herbicides were known to have been used.

VA has not extended the presumption to all those who had contact with the air base perimeter.  Those with periodic contact with the air base perimeter, but whose duty stations were not located on the perimeter, are not entitled to special consideration.  See M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (listing three MOS with significant periods of physical contact with the air base perimeter and stating that service near the base perimeter may be shown by evidence of daily work duties).  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.  

Unlike security policeman, security patrol dog handlers, and members of a security police squadron, the Veteran's duties are not shown to have placed him on or near the perimeter of the air base for any significant length of time.  Although he may well have made trips to the fence line to remove debris from the flight line, his duties did not require him to spend significant periods of time on or near the perimeter.  The bulk of the Veteran's duties took place elsewhere, away from the air base perimeter.  For this reason, the Veteran is not entitled to the special consideration of exposure to herbicides as enumerated by the C&P Service, and exposure to herbicides is not established.  

Service treatment records are negative for any complaints, treatment or diagnoses related to ischemic heart disease or diabetes mellitus, type II.  

It is neither shown nor contended that the Veteran manifested ischemic heart disease prior to 2001 or diabetes mellitus, type II prior to 2000 (approximately 30 years after service separation), when medical providers first diagnosed the Veteran with ischemic heart disease and diabetes mellitus, type II.  These records only show treatment for the Veteran's diabetes and ischemic heart disease, but do not contain any etiological opinions attributing the heart disease and diabetes to service.  A private treatment record in December 2010 notes that the Veteran has multiple risk factors for coronary disease.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Because the determination of whether a person has diabetes and ischemic heart disease are based on objective clinical data, they are not the type of conditions that are readily amenable to mere lay diagnoses or probative comments on etiology.  So the Veteran's unsubstantiated lay testimony, alone, is insufficient to establish his diabetes and heart disease are the result of his service.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau.  The Veteran's statements are not competent in this regard. 

Accordingly, as the second requirement for direct service connection has not been met in this case, the Veteran is not entitled to service connection for ischemic heart disease or diabetes mellitus, type II on a direct basis.

Therefore, because of the lack of probative evidence of in-service incurrence of his diabetes and ischemic heart disease, or of an initial manifestation of this condition to a compensable degree of at least 10-percent disabling within the one-year presumptive period following his service, or of exposure to Agent Orange or other herbicides in Thailand that could be presumptively considered to have caused the Veteran's diabetes mellitus and ischemic heart disease, the preponderance of the evidence is against the claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 (1990).  Accordingly, the appeal of these claims must be denied. 


ORDER

The appeal for entitlement to service connection for an acquired psychiatric condition other than PTSD is dismissed.  

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus, type II is denied.

Service connection for skin cancer of the head is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


